DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/31/2020 has been entered – Claim 1 is amended, Claims 11-13 are new, and Claim 3 is cancelled. Claims 1-2 and 4-13 remain pending in the application.

The rejection of Claims 1-3 and 5-10 under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Morrison (WO 02/054896 A1) and further in view of Keitch (US 2014/0080373 A1) as previously set forth in the Non-Final Office Action mailed 10/05/2020 is maintained.

The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Gehring in view of Morrison and Keitch as applied to Claim 1, and further in view of Kenji (JP 2009/056765 A) as previously set forth in the Non-Final Office Action mailed 10/05/2020 is maintained.

Response to Arguments
Applicant’s arguments on Pages 4-8 of the reply dated 12/31/2020 with respect to the rejection of record under 35 U.S.C. § 103 and the patentability of Claims 1-2 and 5-10 over Gehring in view of Morrison and Keitch as set forth in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 4-5 of the reply that Gehring does not suggest a monofilament density per square inch according to the instant claim and that Gehring recommends that the construction of both the front face and the back face 
Examiner’s Response – One cannot show nonobviousness by attacking references individually where rejections are based on combinations of references. See MPEP § 2145 IV. Gehring alone is not the basis for the rejection for Claim 1. Rather, the teachings of Gehring, Morrison, and Keitch together render the claim obvious. Gehring does not suggest that the structure of the fabric face may not be modified. Morrison teaches the use of an impermeable surface layer constrains air in forced flow along the porous layer, thereby increasing cooling efficiency (see Pg. 4, lines 11-15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the cooling fabric taught by Gehring with the impermeable surface layer disclosed by Morrison for the benefit of increased cooling efficiency.
Applicant’s Argument – Applicant argues on Page 6 of the reply that Morrison teaches the upper surface layer may be permeable or impermeable to air. Applicant also argues that Morrison suggests the density of the cross fibers may be increased in areas where maximum cooling effect is desired and therefore Morrison would not have led one to use a low monofilament density.
Examiner’s Response – One cannot show nonobviousness by attacking references individually where rejections are based on combinations of references. See MPEP § 2145 IV. Morrison alone is not the basis for the rejection for Claim 1. Rather, the teachings of Gehring, Morrison, and Keitch together render the claim obvious. 
With respect to Morrison’s teachings regarding the fiber density, the Examiner notes that Morrison teaches a spacer fabric including predefined areas 42 with cross fibers 16 and channels 44 where there are no cross fibers (see Pg. 21, lines 1-10 and Fig. 6A). As noted by Applicant, Morrison suggests that the “fibers crossing around the channel area decreases the ability for air to flow in the regions where fibers are present, thereby forcing air into the channels where fiber density is low (or non-existent). Likewise, the ordinarily skilled artisan would understand that increasing the cross fiber density in a spacer fabric construction wherein there entire interlayer contains cross fibers (i.e. there are no open channels), such as the fabric of Gehring, would decrease air flow.
Applicant’s Argument – Applicant argues on Page 6 of the reply that Keitch teaches that the first and second layers of the spacer fabric may be open or relatively closed structures and that mesh is particularly useful where increased air flow is beneficial such as in garments.
Examiner’s Response – One cannot show nonobviousness by attacking references individually where rejections are based on combinations of references. See MPEP § 2145 IV. Keitch alone is not the basis for the rejection for Claim 1. Rather, the teachings of Gehring, Morrison, and Keitch together render the claim obvious. Gehring does not suggest that the structure of the fabric face may not be modified. Morrison teaches the use of an impermeable surface layer constrains air in forced flow along the porous layer, thereby increasing cooling efficiency (see Pg. 4, lines 11-15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the cooling fabric taught by Gehring with the impermeable surface layer disclosed by Morrison for the benefit of increased cooling efficiency. Keitch’s suggestion that mesh is useful in instances where air flow is beneficial does not negate the motivation discussed in Morrison for one of ordinary skill in the art understands that air flow occurs in numerous directions – the formation of an impermeable surface layer to increase air flow through the spacer in a direction perpendicular to the thickness 
Applicant’s Argument – Applicant argues on Page 7 of the reply that one of ordinary skill in the art is taught conflicting information regarding the properties of the outer layer when considering Gehring, Morrison, and Keitch. Applicant argues that Gehring requires open mesh constructions while Morrison and Keitch allow either open or closed constructions and therefore, “the skilled person has no reason to modify the spacer fabric of Gehring and replace the open mesh with a closed structure, Morrison and Keitch confirming that the structure already in Gehring is suitable”.
Examiner’s Response – Morrison and Keitch both suggest that closed structures, in addition to mesh structures such as that taught by Gehring, are suitable for use as the outer layer in a spacer fabric. Therefore, given the general teachings of each reference, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the open fabric of Gehring for a closed fabric because both Morrison and Keitch suggest that it may be suitably selected as the outer layer. The substitution would have been one preferred element for another which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (B). Furthermore, as discussed in the rejection below, Morrison provides an explicit motivation for converting the mesh face to a closed structure (impermeable to air) – the use of an impermeable surface layer constrains air in forced flow along the porous layer, thereby increasing cooling efficiency (see Morrison Pg. 4, lines 11-15). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the fabric of Gehring with a closed, impermeable surface. The ordinarily skilled artisan would have done so with a reasonable expectation of success in 
Applicant’s Argument – Applicant argues on Page 7 of the reply that Gehring is silent on a specific monofilament density, Keitch teaches a density of 200-1200 monofilaments per square-inch, and Morrison recommends increasing the monofilament densities in areas where maximum cooling is desired. Therefore, Applicant concludes that “the practitioner would not have been led to the presently claimed cooling fabric, and in fact based upon Morrison would have sought a density exceeding the requirements of the present claims”. 
Examiner’s Response – Gehring teaches that the monofilament density of a spacer fabric can be varied to modulate the resilience to deformation (see Gehring [0047]) and Keitch teaches that a monofilament density of 200-1200 provides sufficient padding without the textile becoming too stiff (see Keitch [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select a monofilament density within the range disclosed by Keitch, balancing resilience and stiffness. It should be noted that in the case where the claimed ranges overlap of lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05. With regards to Morrison’s teaching about increasing the monofilament densities, as noted above Morrison’s suggestion that increasing monofilament density increases cooling efficiency is to be understood in the context wherein the spacer fabric also contains open channels and, thus, increasing monofilament density in the regions surrounding the channels forces air into the channels, thereby providing the increased efficiency. The ordinarily skilled artisan would have understood that increasing monofilament density decreases air permeability in those regions with the fibers. Furthermore, even if the teachings of Morrison were to suggest an increase in the monofilament density in the fabric of Gehring, the ordinarily 
Applicant’s Argument – On Pages 7-8 of the reply, Applicant discusses the beneficial properties of the exemplary spacer fabrics in the instant application including a higher air speed and heat flux than that of the comparative fabrics.
Examiner’s Response – As discussed above, the Examiner holds that the fabric of Gehring in view of Morrison and Keitch displays a structure according to that of the instant application and therefore the beneficial properties including air speed and heat flux are considered to be inherent. Furthermore, an ordinarily skilled artisan would anticipate that increasing air speed would also increase air flux. The proffered evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support as the only exemplified air speeds are 1.3 m/s and, thus, Applicant has not shown unexpected results based upon the inventive fabric air speeds and the resultant heat flux. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that none of Gehring, Morrison, and Keitch disclose or suggest using a monofilament density of less than 200 filaments per square-inch. 
Examiner’s Response – The limitation wherein the monofilament density of the spacer fabric is less than 200 monofilaments per square-inch was not previously required. This limitation is addressed in new grounds of rejection below. 



Applicant’s arguments on Page 8 of the reply dated 12/31/2020 with respect to the rejection of record under 35 U.S.C. § 103 and the patentability of Claims 4 over Gehring, Morrison, and Keitch in view of Kenji as set forth in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that Kenji does not remedy the deficiencies of Gehring, Morrison, and Keitch.  
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.










Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Morrison (WO 02/054896 A1) and further in view of Keitch (US 2014/0080373 A1).
Regarding Claim 1, Gehring teaches a cooling fabric (see [0044] & Figure 1) comprising a moisture permeable (see [0052]) inner surface layer (3), a spacer fabric (5), and an outer surface layer (2) wherein the spacer fabric (5) comprises monofilaments extending across the spacer fabric (see [0044] & [0047]), wherein the monofilaments have a linear density 
Gehring does not teach an outer layer with an air permeability of at most 250 L/dm2/min at 500 Pa measured according to ISO 9237. In the analogous art of layered textiles, Morrison teaches a fabric comprising a moisture permeable inner layer (“lower surface” – see Pg. 3, lines 31-34), a spacer fabric (“porous layer” – see Pg. 3, lines 27-29), and an outer surface layer (“upper surface” – see Pg. 3, line 25) wherein the outer surface layer is impermeable to air (see Pg. 4, lines 6-11) which necessarily falls within the range of the instant claim. The use of an impermeable surface layer constrains air in forced flow along the porous layer, thereby increasing cooling efficiency (see Pg. 4, lines 11-15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the cooling fabric taught by Gehring with the impermeable surface layer disclosed by Morrison for the benefit of increased cooling efficiency. 
In addition, Gehring suggests that the density of monofilaments per square inch may be varied to modulate resilience to deformation under the influence of impact since a higher density yields a greater resilience to deformation (see [0047]). However, the combination of Gehring and Morrison does not explicitly teach a spacer layer wherein the monofilaments are present at a density of at most 800 monofilaments per square-inch.
In the analogous art of spacer fabrics, Keitch teaches a spacer textile wherein the density of the monofilaments separating a first fabric layer and a second fabric layer is in the range of 200 to 1200 monofilaments per square inch (see [0011]) which provides sufficient resilience to accomplish padding for various uses without the spacer textile being too stiff (see [0011]). Furthermore, as the density of monofilaments per square inch is a variable that can be modified by suitable guide bar threading, machine gauge, and knitting tightness (see Gehring [0047]), the precise monofilament density would have been considered a result effective variable by one having ordinary skill in the art at the time of the claimed invention. As such, in In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 

Regarding Claim 3, Gehring in view of Morrison and Keitch teaches the cooling fabric disclosed in Claim 1 wherein the monofilaments are present at a density of at most 700 monofilaments per square inch as described above with respect to Keitch. 

Regarding Claim 5, Gehring teaches a cooling fabric comprising thermoconductive fibers (see [0066]).

Regarding Claim 6, Gehring teaches a cooling fabric wherein the thermoconductive fibers are selected from the group of metal fibers, metal-coated fibers, ceramic fibers, carbon fibers, and fibers provided with a coating of a substance having a thermal conductivity of at least 150 W/(m*K) (such as "nylon fiber coated with a silver layer" – see [0066]).

Regarding Claim 7, Gehring teaches a cooling fabric wherein the spacer has a thickness between 2 and 15 mm (see [0044]) which would fall within the claimed range of "at least 2 mm." 

Regarding Claim 8, Gehring teaches a cooling fabric wherein the outer surface layer comprises para-aramid fibers such as Kevlar® or Twaron® (see [0034]). Given the exemplary thermoplastic resins or fibers of the instant specification (see Pg. 4, lines 20-24), including polyurethane, polyethylene, polypropylene, polyamide, polyester, polycarbonate, polyacetal, 

Regarding Claim 9, Gehring in view of Morrison and Keitch teaches an article of clothing comprising the cooling fabric of Claim 1. Specifically, Gehring teaches an article of clothing (vest – see [0012]) comprising a cooling fabric. Morrison also teaches an article of clothing (“full suit or cladding that covers part of the body such as a glove, cuff, collar, thigh, or chest region” – see Pg. 13, lines 1-3) comprising a cooling fabric.  

Regarding Claim 10, Gehring in view of Morrison and Keitch teaches an article of clothing described in Claim 9 comprising the cooling fabric of Claim 1. Morrison also teaches an article of clothing comprising at least one air ventilation means (“fluid inlet” – see Pg. 10, lines 33-35 & “fluid outlet” – see Pg. 11, lines 1-4) and at least one power source (see Pg. 12, lines 13-19).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Morrison and Keitch as applied to Claim 1 above, and further in view of Kenji (JP 2009/056765 A).
Regarding Claim 4, Gehring in view of Morrison and Keitch teaches the cooling fabric according to Claim 1 described above but it does not teach a cooling fabric wherein the moisture permeable inner surface layer comprises nanofibers having a filament diameter of at most 5 µm. In the analogous art of layered, moisture-permeable fabric, Kenji teaches a layered fabric comprising ultrafine fibers having a single fiber diameter of 1.5 µm or less (see [0015]) which falls within the claimed range of “at most 5 µm.” These ultrafine fibers are small enough to provide a sufficient diffusion rate of moisture, thereby preventing the unfavorable formation of condensation on the fabric (see [0016]). Thus, it would have been obvious to one skilled in the . 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Morrison and Keitch as applied to Claim 1 above, and further in view of Yip et al. (“Study of Three-Dimensional Spacer Fabrics: Physical and Mechanical Properties” Journal of Materials Processing Technology (206) pp 359-364. 2008.), hereinafter “Yip”.
Regarding Claims 11 and 12, Gehring in view of Morrison and Keitch teaches the cooling fabric according to Claim 1 above. Although the prior art combination appears silent with respect to the property wherein the spacer fabric has an air speed of at least 0.5 m/s or at most 0.75 m/s in a direction perpendicular to the thickness direction of the spacer fabric at an unrestricted air flow of 65 m3/ hour, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 
Furthermore, in the analogous art of spacer fabrics, Yip teaches that the air permeability of a fabric is closely related to the construction characteristics of the yarns it is made of as well as the fabric’s structure, thickness, surface characteristics, and density. Yip suggests that the fabric density shows the most significant effect on the air permeability of the spacer fabric such that a higher density fabric will hinder air flow through the fabric, thus resulting in a poor air permeability (see Pg. 362 – 3.2 Air Permeability and Thermal Conductivity). Accordingly, it was known in the pertinent art at the effective filing date of the claimed invention that spacer fabric density (i.e. monofilament density per square inch) is inversely proportional to air permeability (i.e. air speed). As discussed above with respect to Claim 1, it was also known in the art at the . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Morrison (WO 02/054896 A1) and further in view of Soerensen (WO 2005/052235 A1).
The instant claim is dependent on Claim 1 and therefore requires all the limitations recited in parent Claim 1 as well as the instant Claim 13
Regarding Claims 1 and 13, Gehring teaches a cooling fabric (see [0044] & Figure 1) comprising a moisture permeable (see [0052]) inner surface layer (3), a spacer fabric (5), and an outer surface layer (2) wherein the spacer fabric (5) comprises monofilaments extending across the spacer fabric (see [0044] & [0047]), wherein the monofilaments have a linear density of 300 to 600 denier (see [0047]), equivalent to a linear density of 333 to 666 dtex, which falls within the claimed range of “at least 250 dtex.”
Gehring does not teach an outer layer with an air permeability of at most 250 L/dm2/min at 500 Pa measured according to ISO 9237. In the analogous art of layered textiles, Morrison teaches a fabric comprising a moisture permeable inner layer (“lower surface” – see Pg. 3, lines 31-34), a spacer fabric (“porous layer” – see Pg. 3, lines 27-29), and an outer surface layer (“upper surface” – see Pg. 3, line 25) wherein the outer surface layer is impermeable to air (see Pg. 4, lines 6-11) which necessarily falls within the range of the instant claim. The use of an impermeable surface layer constrains air in forced flow along the porous layer, thereby 
In addition, Gehring suggests that the density of monofilaments per square inch may be varied to modulate resilience to deformation under the influence of impact since a higher density yields a greater resilience to deformation (see [0047]). However, the combination of Gehring and Morrison does not explicitly teach a spacer layer wherein the monofilaments are present at a density of 200 monofilaments per square-inch or less.
In the analogous art of spacer fabrics, Soerensen teaches a spacer fabric wherein the density of the pile yarns of the intermediate spacer layer in the fabric ranges from 10 to 800 ends per square cm (or 65 to 5160 ends per square inch) (see Pg. 15, lines 32-33 & Pg. 16, line 1). Since the density of monofilaments per square inch is a variable that can be modified by suitable guide bar threading, machine gauge, and knitting tightness (see Gehring [0047]), the precise monofilament density would have been considered a result effective variable by one having ordinary skill in the art at the time of the claimed invention. As such, in the absence of unexpected results, the monofilament density cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the claimed invention would have optimized, by routine experimentation, the monofilament density of Gehring within the preferable range disclosed by Soerensen to obtain the desired resilience to deformation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789